Chief Judge Lippman (dissenting).
The Court today offers its views on a range of interesting, important and to some extent novel questions having to do with the respective prerogatives of prison inmates and correctional authorities in the context of inmate hunger strikes. None of these issues, however, is properly before the Court. As petitioner points out and respondent essentially concedes, these matters were never raised, much less decided, at nisi prius and, consequently, are not preserved for this Court’s review (see e.g. Matter of Yeshivath Shearith Hapletah v Assessor of Town of Fallsburg, 79 NY2d 244, 252 [1992]; McMillan v State of New York, 72 NY2d 871, 872 [1988]; and see generally Arthur Karger, Powers of the New York Court of Appeals § 14:1 [3d ed rev 2005]). Petitioner has, accordingly, requested that this appeal be dismissed, and I would agree that that is the proper disposition but for the circumstance that a dismissal would leave standing an Appellate Division decision that itself lacked an adequate jurisdictional predicate. It is not disputed that by the time the Appellate Division issued its decision in this matter, the case had been mooted. The court nonetheless declined to dismiss the appeal on that ground, but rather invoked the exception to the mootness doctrine for substantial and novel matters likely to recur yet evade review (91 AD3d 1051, 1052 [3d Dept 2012]). Although the majority concludes that this was a proper resort to the mootness exception, it is, I believe, clear that it was not and that the exception’s use to support appellate review of this matter is not consistent with the governing principles set forth in Matter of Hearst Corp. v *109Clyne (50 NY2d 707 [1980]). Inasmuch as I can see no basis for the appellate address of issues that are not only unpreserved but irredeemably moot, I cannot join in the advisory opinion the Court now issues, which is not only untethered to any live dispute, but substantially without connection to any relevant factual fundament. I would reverse the order of the Appellate Division and remand the matter with the direction that the appeal be dismissed solely on the ground of mootness (see id. at 718; Matter of City of Utica v Daines, 21 NY3d 878 [2013]; Matter of Gold-Greenberger v Human Resources Admin. of City of N.Y., 77 NY2d 973, 974 [1991]; Matter of Adirondack League Club v Board of Black Riv. Regulating Dist., 301 NY 219, 223 [1950]).
I
In October 2010 the once morbidly obese respondent, then an inmate at Great Meadow Correctional Facility, began a hunger strike to protest his treatment at the facility. In the course of the ensuing month he lost about 20 pounds and was transferred to the correctional facility’s medical unit so that his condition could be closely monitored. On November 22, 2010, this CPLR article 4 proceeding was commenced by order to show cause; petitioner Bezio, the Superintendent of Great Meadow Correctional Facility, in accordance with the relevant directive and protocol of the Department of Corrections and Community Supervision (DOCCS) (Dept of Corr & Community Supervision Directive No. 4309; DOCCS Health Services Policy Manual § 1.30), neither of which has ever been challenged in this litigation,1 sought to obtain judicial authorization to force feed respondent by means of a nasogastric tube. In a supporting affirmation, Facility Medical Director, Dr. David Karandy, expressed *110the view that respondent was competent2 but manipulative. Respondent, he said, had refused to take solid nutrition3 even though the health risks of continuing his fast had been explained. Dr. Karandy stated that if respondent did not accept nutrition he would suffer organ damage and would die.
At a hearing held on November 23, 2010—one day after the order to show cause was signed—Dr. Karandy testified that respondent’s fast, if allowed to continue, would lead to a severe electrolyte imbalance, and thus risk cardiac arrhythmia and/or a heart attack. The doctor said that, unless respondent received vital nutrients, he would perish. Although the majority repeatedly asserts that that eventuality was imminent, Dr. Karandy did not testify to that effect and there is no other evidence to support that conclusion in the record.
Petitioner’s counsel attempted to elicit from Dr. Karandy testimony as to the burden respondent’s hunger strike placed on the prison facility and its medical resources,4 but the proposed testimony was objected to on the ground that the Department of Corrections would be responsible for respondent’s welfare in any event. The court sustained the objection, leaving the record completely undeveloped as to whether there was an institutional, i.e., penological, rationale to support the relief requested by petitioner.
Inquiry was made of Dr. Karandy by respondent as to whether respondent’s consumption of the liquid dietary supplement Ensure would alleviate his symptoms and as to whether, in view of respondent’s willingness to ingest the supplement, its use would be a less intrusive alternative to force feeding. Dr. Karandy acknowledged that respondent’s voluntary consumption of Ensure would be an alternative to force feeding, but said that it was not DOCCS’s policy to make that nutritional supplement available to hunger strikers; otherwise the supplement would be used to prolong the refusal to eat solid food, a *111manipulative purpose that DOCCS did not want to encourage, particularly since Ensure was significantly more expensive than the regularly provided institutional fare.
Dr. Karandy did not bring respondent’s prison medical records to court. Respondent’s counsel, who evidently had been assigned shortly before the hearing, therefore requested an adjournment to obtain and review those records, and perhaps have them reviewed as well by a non-DOCCS medical expert. He repeatedly claimed that he could not properly cross-examine Dr. Karandy without reviewing the records. The court, however, refused to grant a continuance.
The allegedly gravely depleted respondent represented himself, apparently quite energetically, during part of the hearing, and testified at length, claiming vehemently to have been repeatedly mistreated during his time at Great Meadow. He said that the purpose of his hunger strike was to protest that mistreatment and to occasion a judicial proceeding in which he could air his grievances publicly. His counsel too urged that respondent’s hunger strike was a form of protest, and relatedly, that it was not informed by suicidal intent. That respondent was not, in fact, suicidal was confirmed in petitioner’s submissions in support of its forced feeding application. One of those submissions, a psychiatric assessment performed for Dr. Karandy by Dr. Michael Slome, stated categorically that respondent was not suicidal.5
The court, however, indicated that it was not concerned with respondent’s motives but only with the circumstance that he was not eating and that the medical testimony was to the effect that the continuation of his fast would have grave health consequences. The court pronounced itself satisfied that there was clear and convincing evidence that respondent had voluntarily refused nutrition and that the proposed intervention, although entailing certain risks, was in respondent’s best interests.6 As to less restrictive alternatives, the court found that there were *112none, but a moment later remarked to respondent “I think Ensure is a great alternative for you.” Ultimately, he granted the petition to the extent of directing that, if respondent did not voluntarily consume food along with the Ensure he had requested, petitioner would be authorized to force feed him via a nasogastric tube.
On appeal, respondent, now represented by Mental Hygiene Legal Service, argued, for the first time in the litigation, that, as a competent adult, he had the right to make decisions about his own medical treatment, and that the State had not demonstrated a sufficient overriding interest to force treatment upon him.
The Appellate Division, while recognizing that the appeal was moot, since the challenged order, conditionally authorizing respondent’s force feeding for a year, had expired while the appeal was pending and respondent had, in any case, been transferred to a different correctional facility and had not been force fed—that having been unnecessary since he had been given Ensure—nonetheless addressed some points raised by respondent (but not others) under the exception to the mootness doctrine occasionally invoked to allow appellate consideration of substantial and novel issues of public importance that will recur yet typically evade review (see 91 AD3d at 1052, citing Matter of Fosmire v Nicoleau, 75 NY2d 218, 221 n 1 [1990]). The court expressly did not address respondent’s appellate points urging that his request for a continuance should have been granted and that the hearing evidence did not support the hearing court’s finding that his life was imminently at risk (see id.). Those proceeding-specific issues, the Appellate Division said, were not captured by the exception to the mootness doctrine. On the other hand, the court was of the view that it would be appropriate to review under the mootness doctrine exception defendant’s appellate contention that he could not be force fed since his fast was not intended to be suicidal but rather an act of protest. The court, however, elsewhere noted that respondent had not “directly asserted” a free speech claim on appeal (91 AD3d at 1054 n). This circumstance notwithstanding, the court entered upon a wide-ranging consideration of respondent’s right to make decisions respecting his medical treatment and the *113weight it should be given when opposed to the State’s interest in preserving life, and specifically in protecting the health and welfare of those in its custody. It reasoned that the privacy and liberty interests of prison inmates were reduced (see id. at 1053, citing Matter of Doe v Coughlin, 71 NY2d 48, 53 [1987], cert denied 488 US 879 [1988]) and thus could be impinged simply upon a showing that the proposed impingement was reasonably related to the achievement of a legitimate penological purpose (see id., citing Turner v Safley, 482 US 78, 89 [1987]). The court concluded that
“[w]here, as Supreme Court found here, an inmate’s refusal to eat has placed that inmate at risk of serious injury and death, we hold—along with the majority of courts that have considered the issue—that the State’s interest in protecting the health and welfare of persons in its custody outweighs an individual inmate’s right to make personal choices about what nourishment to accept [collecting citations]” (91 AD3d at 1053).
II
It is manifest that the question of whether respondent’s right to refuse medical treatment was properly eclipsed by some countervailing interest of the State—either in preventing suicide or maintaining order in its penal facilities—was never litigated before Supreme Court. There is no reading of the record of the proceedings in that court that would support a contrary conclusion, and respondent all but concedes the point when he acknowledges that he “did not clearly articulate this legal argument at trial.” His argument that the issue is nonetheless preserved merely because he opposed the State’s petition, finds no support in our jurisprudence and, if accepted, would stunningly enlarge our scope of review. While I am sure that that is not what the Court intends, it offers no alternative theory by which the issues it addresses might plausibly be deemed preserved, and thus properly before us on this appeal, as issues of law.
Respondent’s assigned counsel never argued at the hearing upon the petition, even obliquely, that his client had a right to refuse treatment; counsel simply questioned whether Dr. Karandy had accurately assessed the gravity of respondent’s condition and whether there was a less intrusive alternative to force feeding. The closest he came to raising an objection to the *114proposed intervention rooted in an assertion of a superior right of respondent to persist in his fast, was when he described the fast as a form of free speech, but no First Amendment claim was thereafter developed, either at the hearing or on appeal. And, while the State’s attorney attempted to elicit testimony to show that there was a legitimate penologic rationale for bringing respondent’s fast to a compelled end, the hearing court refused to allow that testimony.7 There is, moreover, no indication that Supreme Court, in determining conditionally to authorize petitioner to force feed respondent, engaged in any consideration of the relative strength of the parties’ respective interests and prerogatives. The court simply concluded that respondent was at risk and that he should be treated, if necessary against his will in the invasive manner proposed by petitioner.
The Appellate Division decision, then, in purporting to weigh respondent’s right to control his medical treatment against the interests of the State—and particularly as against the interests of the State as a penal custodian—addressed unpreserved issues which this Court may not review. Had those issues been merely unpreserved, that, of course, would not have prevented the Appellate Division from reaching and deciding them in the exercise of its interests of justice power. The difficulty here, however, is that the entire appeal—including, of course, the unpreserved issues the Appellate Division chose to address—was, as the Appellate Division itself observed, moot, and it is very difficult to understand the court’s rationale for resorting to its interests of justice power8 to address utterly unpreserved and factually undeveloped issues in a situation where its decision would, by hypothesis, have no actual consequence for any party to the litigation.
Be this as it may, the threshold legal issue from our perspective would appear to be whether the Appellate Division abused *115its discretion in invoking the mootness doctrine exception to review issues unreviewable as issues of law.
It is a core purpose of the mootness doctrine to prevent courts from issuing unreviewable advisories that may, as purported adjudications, “spawn[ ] . . . legal consequences” (see Matter of Hearst Corp., 50 NY2d at 718). Here, the moot issues that the Appellate Division reached out to address, evidently as an exercise of its interests of justice jurisdiction, are not properly subject to further appellate review because they are not preserved, and it was thus not consistent with the mootness doctrine or its narrowly drawn exception, for the court to have decided those issues. The exception to the doctrine requiring courts to refrain from deciding moot questions is not appropriately relied upon where the resulting precedent cannot be further scrutinized up the appellate ladder and will potentially give rise to or “spawn” its own perhaps idiosyncractic eddy of legal consequences. It is true that intermediate appellate courts can and do issue unreviewable precedents when they exercise their interests of justice power—a circumstance that has been a subject of recent consternation to members of this Court’s bench (see e.g. People v Riley, 19 NY3d 944 [2012])—but there can be no occasion for the exercise of that extraordinary power under the aegis of the mootness exception.
The Appellate Division apparently was swayed in its application of the mootness exception by the circumstance that the issues raised on appeal were weighty. But even important issues may be irretrievably moot (see Matter of Hearst, 50 NY2d at 715). Although the precise issues addressed by the Appellate Division are not settled (cf. id.), there is substantial precedent from this Court directly relevant to their disposition (see e.g. Matter of Fosmire v Nicoleau, 75 NY2d 218 [1990]; Rivers v Katz, 67 NY2d 485 [1986]; Matter of Doe v Coughlin, 71 NY2d at 53), and an Appellate Division decision, cited approvingly by the majority, addressing a very similar scenario (see Matter of Von Holden v Chapman, 87 AD2d 66 [4th Dept 1982]).9 There was then no particularly compelling need for the immediate generation of precedent—certainly none that would justify the address of issues which, in addition to being moot, were unpreserved and consequently factually undeveloped.
*116Moreover, the Appellate Division’s selective application of the exception to mootness to save for review some, but not other, issues within the identical moot matter, operated to sever logically intertwined issues, and artificially to permit the consideration of issues at an initial level of abstraction incompatible with the inductive common-law method (see Matter of Hearst Corp., 50 NY2d at 717). Significant preserved arguments were made at the Appellate Division as to the adequacy of the factual predicate for the hearing court’s finding that respondent’s life was imminently endangered. Not only did Dr. Karandy never actually testify as to the imminence of the predicted harm, but the testimony he did give was substantially untested, since respondent’s counsel, evidently assigned virtually on the spot, was forced to cross-examine him without having been afforded access to respondent’s medical records, a circumstance that the hearing court described as “unfortunate[ ]” but refused to rectify. These issues, it is true, were moot, but then so must have been the dependent issues the Appellate Division elected to address.
It is one thing to assume a matter in an appellant’s favor in order to demonstrate that it would not ultimately avail him or her; it is quite another to assume the correctness of a trial court’s disposition of an issue that has become moot—and is therefore unreviewable—as a ground for reaching and deciding against an appellant yet another moot issue. The latter is what was done in this case. It is clear that if the Appellate Division was to premise its analysis upon the finding that the State had a sufficiently compelling interest to justify the force-feeding of respondent, it could only have been upon the trial court’s finding that respondent’s life was seriously imperiled, yet the propriety of that finding the Appellate Division correctly deemed a moot question, and thus a matter not properly before it. Having reached that conclusion, the court was not then free to engage in the appellate gymnastic of leapfrogging to the adjudication of other dependent issues. A case like this one, moot in its most basic parts, is moot in its entirety; it should not be an occasion for adjudication, much less for adjudication affecting fundamental liberty and privacy interests. The exception to the mootness doctrine was not, and is not now, properly used to facilitate such an exercise.
Of course, nothing I have said means that a hunger strike case would not be a worthy candidate for consideration under the mootness doctrine exception; only that when the exception *117is invoked it should be to address preserved issues in a logical order and on an adequate record.
III
The result of the majority’s insistence on addressing matters both moot and unpreserved, is a decision rich in broad assertions based on compound inferences only tenuously, if at all, grounded in the appellate record. As a general matter, I do not disagree with the proposition that DOCCS should be able to secure judicial review when an inmate places his or her life in imminent jeopardy by refusing to eat, but that is a proposition that has never been challenged in this litigation (see n 1, supra). Nor do I disagree that when an inmate places his or her life in immediate danger by declining nutrition, that a force-feeding order may on occasion be justified by the State’s interest in preventing suicide or in maintaining order in its prisons. To the extent that this appeal may be understood to be about an actual case, however, it is about Mr. Dorsey and whether the particular circumstances attending his fast provided the necessary justification for the force feeding order issued as to him. But, like the Appellate Division, the majority finds moot the issues Mr. Dorsey actually raised at his hearing as to the basis for the hearing court’s finding that his life was at risk,10 and then moves on—evidently supposing that that finding was properly made, or that even if it was not it doesn’t matter since Mr. Dorsey will no longer be affected by any assumption the Court makes—to the consideration of the interests the State has advanced to support the proposed intervention. At this point, of course, we are no longer actually dealing with Mr. Dorsey, but with a straw man who has starved himself to death’s door in order, as the majority has put it, “to strong-arm DOCCS into granting a privilege” (majority op at 107).
Here the analysis becomes remarkably abstract, as it must, because there is no record at all to support the State’s claim either that Mr. Dorsey was suicidal or that his fast had any significant effect on prison order. As noted, DOCCS’s own consulting psychiatrist stated flatly in his assessment that Mr. Dorsey was not suicidal. He was undoubtedly manipulative, but all civil disobedience is manipulative. Manipulativeness, obviously, is not a *118sufficient predicate for forced feeding by the State. Assuming, however, that Mr. Dorsey’s strike had progressed to the point that his life was actually in jeopardy, the State may have had grounds to compel him to accept nutrition, but our cases lend no support to the majority’s present holding to the effect that such orders may, in such circumstances, be had for the asking, without any showing of actual institutional need, since it is universally recognized—practically a matter appropriate for judicial notice—that inmate hunger strikes “can” have a significant destablizing effect and because it can be “readily infer [red] that knowledge of this purported [manipulative] motivation might lead other inmates to blame DOCCS if [an inmate’s] uninterrupted conduct resulted in his death or other serious permanent injury” (majority op at 106 [emphasis supplied]). Indeed, this approach would appear to be completely at odds with Rivers’s injunction that “due process requires that a court balance the individual’s liberty interest against the State’s asserted compelling need on the facts of each case to determine whether [treatment] may be forcibly administered” (67 NY2d at 498 [emphasis supplied]).
While the majority urges that the State should be relieved of demonstrating an institutional (i.e., penological) rationale for force feeding in this case particularly, since it attempted to make such a showing and was prevented from doing so when the court sustained respondent’s objection, it does not follow that because a party has been erroneously prevented from adducing proof essential to its claim that the proof can be assumed. In such a circumstance we ordinarily remit to permit the party an opportunity to make the necessary showing, if it can. Of course, that would be pointless here, since the matter is moot. But rather than acknowledge that impediment to appellate review, the majority forges ahead, embracing the notion that the State’s legitimate penological interest in force feeding hunger striking prisoners is in all cases self-evident. The majority has, as a matter of process, gone very far afield, and the result of this exercise is a statement of broad policy that is difficult to reconcile with our precedents properly rooted in real cases.
IV
This State’s common law has long recognized that a competent adult may not be forced to accept medical treatment, even in situations where the treatment would save or prolong life (see *119Schloendorff v Society of N.Y. Hosp., 211 NY 125, 129 [1914]; Matter of Fosmire, 75 NY2d at 231). The right to refuse treatment, we have held, is a kind of liberty interest within the protective ambit of the Due Process Clause of the State Constitution (see Rivers, 67 NY2d at 493). While the right may be overcome in compelling circumstances justifying the State’s resort to its police power (id. at 495), and the State may thus intervene to prevent suicide (Matter of Fosmire, 75 NY2d at 227), the individual’s basic prerogative to make decisions affecting his or her own personal health and right to be left alone, i.e. to personal privacy, ordinarily will trump even the best intended state intervention (see id. at 228).
This balance of power, it is true, may change when the State in its capacity as a penal custodian seeks to treat an inmate already palpably deprived of liberty and privacy (see Matter of Doe v Coughlin, 71 NY2d at 53). But it is clear that inmates retain liberty and privacy interests to the extent that those interests are not incompatible with their incarceration and legitimate penological objectives (see id.).
The State, as a penal custodian, has a duty to provide those involuntarily in its charge with necessary medical care. But the State may not, simply because it is acting as a custodian, require a competent inmate to accept the care and treatment it makes available. While it is not difficult to think of situations in which the State’s undoubted interest in maintaining order in its prisons and the health of the general inmate population would be sufficient to require individual inmates to accept medical treatment over their objection, it is also not particularly difficult to think of scenarios in which an inmate’s privacy and liberty interests, even though diminished, could not be overcome— situations in which the assertion of those interests involved no substantial detriment to prison order. It is, I believe, far from a foregone conclusion that a fasting prisoner—even one whose health has significantly deteriorated—may never refuse the nutrition that the State would force upon him or her. Although the majority allows that there are circumstances in which an inmate’s refusal of treatment is compatible with incarceration, it appears to hold that where there is a deliberate refusal to eat the State may, without any showing of institutional need, obtain a force feed order, purely to avert personal harm. But if as is entirely possible—notwithstanding all that the majority has said “can” and “might” happen—a prisoner’s fast has no significant demonstrable institutional consequence, it is difficult to *120perceive the justification for treating a prisoner’s prerogatives with respect to his or her person differently than those of a nonincarcerated individual. A prisoner on a medical unit, either in a prison or in the community, might well refuse treatment, including nutrients, without compromising the achievement of any legitimate penological objective and, in that case, should not be treated differently from any other patient. Even a fasting prisoner in the general prison population will not necessarily impair the functioning and order of the penal institution. Here, however, defendant was segregated on the prison medical unit for most of his fast and there was absolutely no showing that the fast was inciting or otherwise seriously deleterious to the safety and order of the prison (cf. Matter of Von Holden, 87 AD2d at 67). There are, of course, burdens to the State eventuated by a prison inmate’s fast, but there are public burdens attributable to most refusals of life sustaining nutrition and medical assistance. These, however, cannot themselves suffice to overcome a competent adult’s privacy, liberty and expressional interests, even in an institutional setting where those interests are reduced (see Rivers, 67 NY2d 485 [1986] [a decisionally competent, psychiatrically committed individual may refuse treatment with neuroleptic medications]). In the absence of some predicate justifying the exercise of the State’s police power or, in the prison context, some showing that the ascendancy of the subject personal interests is incompatible with the safe, purposeful and reasonably efficient running of the facility, state interference in a competent adult’s decisions respecting his or her body and medical care is, I believe, incompatible with this jurisdiction’s precedents. Inasmuch as neither condition of state intervention was demonstrated at the hearing upon the instant petition, there does not appear to have been an adequate legal ground for ordering that respondent be force-fed.
Of course, none of the foregoing arguments were made by respondent who was evidently delighted to have had his day in court and to have had the court direct what he had requested all along—that he be given Ensure. That the case bearing his name should have thereafter persisted and resulted in two appellate opinions having literally nothing to do with what was actually litigated before the hearing court, is a legally inexplicable circumstance of which not even the most manipulative prisoner could have dreamt. The wish to promote rules protective of a vulnerable population is generally laudable, but this is an appellate and not a legislative process, and there is in this *121litigation not even a moot contention that DOCCS’s existing rules—even when implemented in the legal context established by Rivers and Fosmire—are somehow inadequate to afford prisoners the protection that they should have.
Judges Read, Smith and Pigott concur with Judge Graffeo; Chief Judge Lippman dissents and votes to reverse in an opinion in which Judge Rivera concurs.
Order affirmed, without costs.

. Indeed, although the majority decries the prospect of “a rule that unduly restricts prison authorities’ ability to secure judicial review in a case like this one” (majority op at 107), it is clear that no such restrictive rule has ever been proposed in this litigation. It is not disputed that respondent Dorsey’s hunger strike objective was, in fact, to obtain judicial review of his situation, and his appellate counsel has confirmed that “at no time did respondent challenge the constitutionality of DOCCS Directive 4309.” Counsel explains that
“Through its Directive, DOCCS appears to give appropriate recognition to a hunger striking inmate’s liberty and privacy interests by requiring DOCCS to seek a court order in order to permit the agency to force feed a hunger striking inmate. As such respondent has no issue with the Directive.”


. Also accompanying the petition was a psychiatric assessment of respondent by Dr. Michael Slome. In Slome’s view, respondent did not suffer from a serious mental disorder. He characterized respondent as “coherent and logical.” Respondent, Slome said, explained that he sought through his hunger strike to force petitioner to take him to court where he would be able to air his grievances over his treatment in prison.


. Respondent had been consuming various fluids.


. Petitioner’s counsel proposed “to show that the institutional order is negatively impacted when one inmate is on hunger strike and that a negatively impacted institutional order [impacts] the safety and welfare of other inmates.”


. It is, accordingly, not essential to respondent’s claim that he was not suicidal to take as “dispositive” his own denials of that state of mind. There was, in fact, no evidence at all that respondent was suicidal. As noted, the only clinical evidence was precisely to the contrary.


. In applying these decisional standards, it would appear that the court was attempting to indicate that the criteria for involuntary treatment of a decisionally incompetent adult set forth in Rivers v Katz (67 NY2d 485, 497-498 [1986]) had been met. Respondent, however, was concededly competent. That being the case, the relevant question under Rivers—one never litigated before *112the hearing court—was not whether the proposed treatment would be in respondent’s best interests, but whether there was a state interest sufficiently compelling to overcome his right as a competent adult to refuse treatment (id. at 498).

*111
(n. cont’d)



. This may have been because the court evidently understood the relevant decisional criteria to be those applied where involuntary treatment is sought as to an allegedly incompetent adult (see n 6, supra). Had respondent been incompetent, the State, as the substituted decision maker, would not have had to demonstrate an interest sufficient to overcome respondent’s refusal, only that the measures it proposed to take in its parens patriae capacity would, in fact, be in respondent’s best interests and narrowly tailored to give substantive effect to his liberty interest (see Rivers, 67 NY2d at 497).


. Although the Appellate Division did not in its order specify that it was invoking its interests of justice jurisdiction, that omission is not binding on this Court, and given the lack of preservation, there could have been no other ground for the review the court undertook.


. It should be noted, however, that, as counsel for respondent points out, Matter of Von Holden was decided before Rivers and Fosmire, and, at least arguably, is not current in its analysis of the hunger strike issues addressed.


. Mr. Dorsey continues to maintain that the finding that his life was at risk was made in consequence of a hearing at which his due process rights were violated. He has not then abandoned his contention that the finding is invalid.